Citation Nr: 1430147	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-45 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to July 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for tinnitus and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2004, the RO declined to reopen a claim for service connection for hemorrhoids.  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect his appeal.  This is the last final denial as to this issue.  

2.  The evidence added to the record since July 2004 is new, and relates to an unestablished fact necessary to substantiate the claim for service connection for hemorrhoids and is not cumulative or redundant of the evidence of record in July 2004, and raises a reasonable possibility of substantiating the claim.  






CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying service connection for hemorrhoids disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for hemorrhoids.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran's request to reopen his claim of entitlement to service connection for hemorrhoids was denied in July 2004 on the basis that there was no new evidence of record establishing that the Veteran's hemorrhoids were caused by or incurred in active duty.  The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision and it therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Prior to the July 2004 denial, the evidence of record for the Veteran's hemorrhoids included the Veteran's service treatment records (STRs) and the Veteran's treatment reports from the Pensacola VA clinic from 2002 to 2003.  The Veteran's STRs did not indicate any in-service diagnosis of, or treatment for, hemorrhoids.  Her in-service examinations were all silent for any such treatment or complaints.  

The Board notes that since the unappealed July 2004 rating decision is final, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

In March 2008, the Veteran submitted the current claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for hemorrhoids.  

In this case, the evidence submitted after the July 2004 rating decision consists of an August 2009 VA examination for the Veteran's hemorrhoids.  At that examination, the examiner stated that he could not opine without resorting to mere speculation whether the Veteran's hemorrhoids were secondary to her pregnancy in service, as he was unable to find medical documentation with regard to the hemorrhoids related to service.  

The Board finds the evidence associated with the record after the July 2004 rating decision regarding the Veteran's hemorrhoids to be new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Specifically, it indicates possible evidence of a nexus between the Veteran's currently diagnosed hemorrhoids and her military service.  Accordingly, reopening of the claim of entitlement to service connection for hemorrhoids is in order.  


ORDER

The Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for hemorrhoids has been received, and the request to reopen the claim is granted.  


REMAND

Unfortunately, with regard to the issues of service connection for tinnitus and hemorrhoids, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

Entitlement to Service Connection for Hemorrhoids

With regard to the Veteran's claim for service connection for hemorrhoids, the Board notes that the Veteran was afforded a VA examination in August 2009.  At that examination, the Veteran reported that she had a history of rectal bleeding.  At the time of her VA examination, the Veteran reported symptomatology of burning.  The examiner noted that there was not a history of hemorrhoids, but noted that the Veteran reported a history of burning symptoms with acute flares.  At the time of the examination, no hemorrhoids were noted to be present.  The examiner stated that he could not opine as to whether the Veteran's hemorrhoids were secondary to her pregnancies in-service without resorting to mere speculation.  The rationale provided was that the examiner was unable to find medical documentation in regard to hemorrhoids related to the Veteran's pregnancies while in-service.  It is not clear from the examiner's rationale whether he properly considered the Veteran's lay statements as to symptomatology in and post service.

As it remains unclear to the Board whether the Veteran's hemorrhoids are related to her service, a remand is necessary for another etiological opinion and rationale as to whether the Veteran's hemorrhoids are related to her service.  On remand, the examiner should consider all relevant evidence of record, including the lay statements of symptomatology during and post service.  

Entitlement to Service Connection for Tinnitus

With regard to her claim for service connection for tinnitus, the Board notes that the Veteran has served both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) periods of service.  In her March 2008 claim for tinnitus, the Veteran stated that she experiences tinnitus as a result of her service as a flight nurse, at which time she endured exposure to extremely loud jet and helicopter engines.  The Board notes that according to the Veteran's Form DD-214, she was a nurse while in active duty between March 1978 and July 1982.  Her service records indicate that she served as a flight nurse, specifically, in May 1995.  

The Veteran has reported in an August 2009 VA audiological examination that she served a period of 6 months of active duty in 1995.  However, there is no DD-214 of record to reflect this period served.  Further, there is no record stating when the Veteran's reserve service began, and when it ended.  

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1110 (West 2002).  The record is unclear as to whether the Veteran was serving active or reserve duty upon the asserted injury to her hearing that caused her tinnitus.  The claims file contains copies of some of the Veteran's service treatment records from her reserve service, but those records appear to be incomplete.  

Therefore, on remand the Veteran's reserve records and service personnel records reflecting her periods of duty, both ACDUTRA and INACDUTRA, should be obtained.  If any new records are obtained and associated with the record, the Veteran should also be afforded a new VA examination for her tinnitus, to include consideration of the new records.  

Accordingly, the case is REMANDED for the following action:

1. With regard to the Veteran's hemorrhoids and tinnitus, undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Contact the appropriate sources, including the National Personnel Records Center (NPRC), to attempt to verify any and all dates of the appellant's service on active duty and in the Reserves, to include all of the periods of ACDUTRA and inactive duty training (INACDUTRA). If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in the record.

3. Attempt to obtain all outstanding service treatment records from the appropriate sources.  All negative responses should be properly documented in the record.  

4. The RO/AMC should forward the Veteran's claims folder, which should include a copy of this REMAND, to the VA examiner who conducted the August 2009 VA examination report for the Veteran's tinnitus, or to a VA examiner of appropriate expertise (if the August 2009 VA examiner is no longer available), and request that he or she conduct a new VA examination for the Veteran's tinnitus.  The examiner should review the Veteran's entire claims file. 

The examiner should then provide an opinion addressing the following question: Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current tinnitus is related in any way to her active or reserve duty, including her service as a flight nurse and credible report of exposure to noise.

5. The RO/AMC should forward the Veteran's claims folder, which should include a copy of this REMAND, to the VA examiner who conducted the August 2009 VA examination report for the Veteran's hemorrhoids, or to a VA examiner of appropriate expertise (if the August 2009 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion with regard to the Veteran's hemorrhoids that was provided in the August 2009 VA examination report concerning the above-referenced claim for VA benefits.  The examiner should review the Veteran's entire claims file. 

The examiner should then provide an opinion addressing the following question: Accepting as credible that the Veteran suffered from hemorrhoids following her period of active service, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hemorrhoids are related in any way to her service, to include her two in-service pregnancies?

Consideration of the Vetran's lay statements and a rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, he should be afforded the requisite opportunity to respond, and the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


